Citation Nr: 0927254	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic residual 
disability of a "broken" tooth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ).  A copy of the transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  A chronic residual disability of a "broken" tooth was 
not shown during service.  

2.  A disability manifested by replacements of a dental 
bridge and by recurring gum infections was not identified 
until many years after active duty and is unrelated to such 
service.  


CONCLUSION OF LAW

Chronic residual disability of a "broken" tooth was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1712, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.381, 17.161 (as amended), 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the service 
claim adjudicated in this decision.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly related to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To establish entitlement to service connection for a tooth in 
particular, the Veteran must have sustained a combat wound or 
other in-service trauma.  See 38 U.S.C.A. § 1712 (2002); 38 
C.F.R. § 3.381(b) (2008).  The significance of finding a 
dental condition is due to in-service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2008).  

In considering the matter of in-service incurrence, the Board 
notes that service treatment records reflect no complaints 
of, treatment for, or findings of a chronic tooth disability 
or any symptoms reasonably attributed thereto.  In-service 
dental records do indicate that the Veteran underwent 
fillings of cavities in various teeth.  In October 1971, he 
was found to have a very deep cavity.  A temporary filling 
was placed in the cavity, and he was "advised about what to 
expect."  

The separation examination conducted approximately 
two-and-a-half weeks later in the same month provided no 
evidence of dental pathology.  Three days before discharge in 
December 1971, the Veteran stated that "[t]here ha[d] . . . 
been no change in . . . [his] medical condition" since his 
separation examination.  Consequently, the Board finds that 
no chronic residual disability of a "broken" tooth, to 
include a disorder manifested by a dental bridge and by 
recurring gum infections, was noted in service.  

Next, post-service evidence does not reflect dental pathology 
until 2005, almost 35 years after the Veteran's discharge 
from service.  Specifically, a September 2005 VA outpatient 
treatment record illustrates that he was taking antibiotics 
for a gum infection.  VA outpatient treatment records dated 
in December 2006 indicate that he was again taking Penicillen 
for a dental abscess manifested by an aching tooth.  A dental 
fracture was also noted on these reports.  

According to a May 2007 VA medical record addendum, the 
Veteran had been continuing to take medication, on an 
intermittent basis, for a dental problem since "dec."  As 
the treating medical professional concluded that she could 
not continue to refill the prescription, she recommended that 
he seek arrangements to undergo further treatment, including 
an extraction.  

In August 2008, the Veteran sought treatment at the emergency 
room of the local VA medical facility.  He described 
worsening tooth pain, which involved irritation around the 
bridge and radiation toward his ear.  The treating medical 
professional noted that the Veteran had a history of a dental 
bridge with periodic recurring infections.  A physical 
examination demonstrated an irritated and inflamed mucosa but 
good dentition and no focal fluctuance or abscess.  A 
diagnostic impression of a possible dental infection was 
given.  

In addition to these documented post-service treatment 
records, evidence of record also includes the Veteran's 
statements and sworn testimony attesting to a continuity of 
symptoms.  In particular, throughout the appeal, he contended 
that, when his teeth were cleaned just prior to his discharge 
in 1971, a lower left tooth broke.  He maintained that his 
service personnel records reflect this abnormality and 
authorize VA dental care.

Further, he asserts that, after separation, a private dentist 
extracted the tooth and inserted a bridge.  The Veteran 
states that these early post-service treatment records are 
unavailable.  He describes subsequent replacements of the 
bridge and recurring infections.  See, e.g., hearing 
transcript (T.) at 3-6, 12.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran has described multiple replacements 
of his dental bridge as well as recurring gum infections and 
toothaches.  He is competent to report such symptoms (which 
come to him through his senses) because such actions require 
only personal knowledge.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal inconsistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In the present case, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  
Significantly, the reported history of continued dental 
problems since active service is inconsistent with the other 
evidence of record.  

Indeed, while the Veteran has stated that a left lower tooth 
broke during a dental cleaning just prior to his discharge 
from active duty, the service treatment records are negative 
for any such pathology.  Rather, service treatment records 
simply indicate that he underwent fillings of cavities in 
various teeth, including in October 1971, when a very deep 
cavity was temporarily filled.  

In fact, in an initial application of an unrelated skin 
disorder, which was filed in December 1971, the Veteran noted 
that he had received temporary fillings in November 1971 and 
that permanent fillings would be completed six months after 
his separation from service.

Significantly, none of the service treatment records, 
including the report of the service separation examination 
conducted later in October 1971, provide evidence of a 
"broken" tooth.  In fact, a chronic dental disability-
manifested by recurrent replacements of a dental bridge and 
recurring gum infections, was not shown until almost 35 years 
after the Veteran's discharge from active duty.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented dental pathology until almost 35 years after 
service separation and finds that his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not been established here, either through the 
competent evidence or through the Veteran's statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty and current 
complaints.  Of particular significance here is the fact that 
the claims folder contains no medical evidence associating 
the Veteran's original bridge implantation, subsequent bridge 
replacements, and recurrent gum infections, with the 
purported "broken" (or "chipped") tooth in service.  

In this regard, the Board has considered the Veteran's 
statements and sworn testimony attesting to a nexus between 
his currently-diagnosed disability manifested by replacements 
of a dental bridge and by recurring gum infections and his 
active duty.  While he is competent to report symptoms 
because they come to him through his senses, a dental 
disorder, such as the one currently shown in this case, is 
not the type of disability for which a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined and treated the Veteran during 
the current appeal and by the service records that have been 
obtained and associated with the claims folder.  Here, the 
Board attaches greater probative weight to the clinical 
findings contained in the service and post-service medical 
records than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

Consequently, based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for service connection for a chronic 
residual disability of a "broken" tooth.  There is, 
therefore, no doubt to be resolved.  As such, the appeal is 
denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim on appeal and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, the RO has obtained pertinent VA medical 
records, and the Veteran has submitted copies of records of 
private post-service dental care.  In addition, the Veteran 
had the opportunity to testify before the undersigned VLJ in 
May 2009.  

The Board acknowledges that the Veteran has not been accorded 
a VA dental examination but finds that such an evaluation is 
not warranted.  Given the absence of in-service evidence of 
trauma to a tooth (to include a "broken" tooth), the lack 
of identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
current dental bridge and recurring infections, the Board 
concludes that his statements as to continuity of 
symptomatology lack credibility.  

Further, based on such evidentiary posture, the Board finds 
that the medical evidence of record is sufficient to make a 
decision on the claim.  Thus, a remand for a VA dental 
examination is not warranted and, indeed, would only service 
to delay unduly resolution of the Veteran's appeal.  

Further, following issuance of the statement of the case in 
June 2006 but prior to the May 2009 hearing, the Veteran 
submitted to the RO post-service medical records.  Because 
these reports reflect post-service dental treatment, they 
essentially provide evidence which was already of record and 
considered by the agency of original jurisdiction (AOJ).  
Thus, a remand to accord the AOJ an opportunity to 
readjudicate the Veteran's claim in light of this additional 
evidence is not necessary.  See 38 C.F.R. § 19.31(b)(1) 
(2008) (the AOJ will furnish an appellant and any 
representative with a supplemental statement of the case if 
the AOJ receives additional pertinent evidence after a 
statement of the case has been issued) (emphasis added).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim on appeal that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


ORDER

Service connection for a chronic residual disability of a 
"broken" tooth is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


